


Exhibit 10.1






FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) dated as of June 29,
2015, is entered into among Compass Group Diversified Holdings LLC, a Delaware
limited liability company (the “Borrower”), the Lenders signatory hereto, US
Bank National Association, as an L/C Issuer and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer. All capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders, US Bank National Association, as an L/C
Issuer and Bank of America, N.A., as Administrative Agent, Swing Line Lender and
an L/C Issuer entered into that certain Credit Agreement dated as of June 6,
2014 (as amended or otherwise modified from time to time, the “Credit
Agreement”); and


WHEREAS, the Borrower has requested that the Lenders and the L/C Issuers amend
the Credit Agreement as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. The Credit Agreement is hereby amended as follows:


(a)    The following is added at the end of the list of “EXHIBITS” in the table
of contents:


(i)    Form of Existing Portfolio Company Classification Approval


(b)    The following definitions are inserted in Section 1.01 in the proper
alphabetical order:


“Clean Earth” means CEHI Acquisition Corporation, a Delaware corporation.


“First Amendment Effective Date” means June 29, 2015.


“Leverage Increase Period” has the meaning specified in Section 7.11(a).
    
“Sterno” means SternoCandleLamp Holdings, Inc., a Delaware corporation.


(c)    The following definitions appearing in Section 1.01 are amended and
restated in their entireties to read as follows:


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; provided, that, if the Base
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.



1

--------------------------------------------------------------------------------




“Combined Eligible Availability” means, at any time, the sum of (a) the Fox
Availability at such time plus (b) the lesser of (i) the sum of (x) the combined
total of the Availability for each Existing Portfolio Company at such time plus
(y) the combined total of the Availability for each New Portfolio Company at
such time and (ii) the aggregate principal balance of the Qualified Intercompany
Debt then outstanding; provided, that if the aggregate amount of the Combined
Eligible Availability attributable to any one Portfolio Company, or any group of
Portfolio Companies operating in the same business industry, exceeds 40% with
respect to Portfolio Companies other than American Furniture or 35% with respect
to American Furniture, then any such excess amounts shall be excluded from the
amount of Combined Eligible Availability (provided, that Required Revolving
Lenders may, in their reasonable credit judgment, elect to require that
Portfolio Companies arising after the Closing Date be assigned a concentration
level of 35% percent instead of 40%, such election, if made, to occur at the
time of and in connection with such Portfolio Company first attaining such
status hereunder); provided further, that if the aggregate amount of the
Combined Eligible Availability attributable to Portfolio Companies organized in
Canada (excluding for this purpose any such Portfolio Companies with respect to
which perfected, first priority Liens on substantially all of their assets have
been granted to the Borrower pursuant to the applicable Qualified Intercompany
Debt Documents) exceeds 15% of the total Combined Eligible Availability, then
any such excess amounts shall be excluded from the amount of Combined Eligible
Availability.


“Existing Portfolio Companies” means (i) Advanced Circuits, together with its
Wholly-Owned Subsidiaries as of the Closing Date, (ii) American Furniture,
together with its Wholly-Owned Subsidiaries as of the Closing Date, (iii)
Tridien, together with its Wholly-Owned Subsidiaries as of the Closing Date,
(iv) Ergo Baby, together with its Wholly-Owned Subsidiaries as of the Closing
Date, (v) Liberty Safe, together with its Wholly-Owned Subsidiaries as of the
Closing Date, (vi) CamelBak, together with its Wholly-Owned Subsidiaries as of
the Closing Date, (vii) Arnold Magnetics, together with its Wholly-Owned
Subsidiaries as of the Closing Date, (viii) Clean Earth, together with its
Wholly-Owned Subsidiaries as of the First Amendment Effective Date, (ix) Sterno,
together with its Wholly-Owned Subsidiaries as of the First Amendment Effective
Date, and (x) any Target in a Permitted Eligible Acquisition or any New
Portfolio Company with respect to which, in each case of any such Target or New
Portfolio Company, a classification or reclassification as an Existing Portfolio
Company has been approved by Required Revolving Lenders in their sole discretion
(it being agreed and understood that (A) Lenders shall make reasonable efforts
to indicate their response within fifteen (15) days of receiving a request for a
classification or reclassification of any such Target or New Portfolio Company
as an Existing Portfolio Company, and (B) any Lender that approves the
classification or reclassification of such Target or New Portfolio Company as an
Existing Portfolio Company shall deliver to the Administrative Agent, together
with its response, a written approval in the form of Exhibit J), in each case to
the extent that any such company has become a Subsidiary of the Borrower
pursuant to a Permitted Eligible Acquisition and remains a Subsidiary of the
Borrower.


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, the Term
Loan or a term loan under an Incremental Term Facility, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.


“Qualified Intercompany Debt Documents” means, in respect of any Portfolio
Company, (i) a reasonable and customary senior loan agreement (that includes
reasonable and customary representations and warranties, affirmative, negative
and financial covenants and events of default) between the Borrower, as the sole
lender, and such Portfolio Company, as the borrower or a co-borrower thereunder,
as such loan agreement may be amended from time to time in compliance with the
provisions of this Agreement, (ii) guaranty documentation pursuant to which all
Subsidiaries of such Portfolio Company and/or of the other borrowers, as
applicable, under such loan agreement guaranty

2

--------------------------------------------------------------------------------




(together with any parent companies of such Portfolio Company or co-borrowers
that are Subsidiaries of the Borrower) all of the obligations under such loan
agreement, and (iii) collateral documents pursuant to which the Borrower is
provided with a perfected, first-priority (subject to customary exceptions
provided in the applicable loan documentation) Lien in substantially all of the
real and personal property of such Portfolio Company and such co-borrowers (if
any) under such loan agreement, and of the guarantors under such guaranty
documentation, to secure all of the obligations under such loan agreement and
related Intercompany Debt Documents, including a security agreement applicable
to all of the equity interests owned by and substantially all of the assets of
such borrowers and guarantors, UCC financing statements covering all of the
assets of such borrowers and guarantors that are properly filed in the
respective jurisdictions of organization for such companies, real estate
mortgages for any real estate of such borrowers and guarantors, control
agreements with respect to the deposit accounts of such borrowers and guarantors
and insurance documentation whereby the Borrower has been named as loss payee
(and, if applicable, mortgagee) in respect of all policies of property and
casualty insurance of such borrowers and guarantors; provided, that
notwithstanding the foregoing, it is agreed that (w) Portfolio Companies (or any
such co-borrowers) organized in Canada and their Subsidiaries (other than any
such Subsidiary that (i) is organized in the United States and is treated as a
C-corporation for U.S. federal income tax purposes and (ii) has not been
determined by the Administrative Agent, in its sole discretion, to be immaterial
to the assets, operations and/or income of such Portfolio Company and its
Subsidiaries as a whole) will not be required to provide collateral to the
Borrower to secure the obligations under such loan agreement and related
Intercompany Debt Documents, (x) if CFCs that are Subsidiaries of a Portfolio
Company organized in the United States collectively contribute 15% or less of
the aggregate amount of Portfolio Company EBITDA of such Portfolio Company, such
CFCs shall not be required to deliver guarantees in respect of such Portfolio
Company’s Qualified Intercompany Debt and the collateral delivery requirements
in respect of such CFCs shall be limited to customary pledge documentation
pursuant to which 65% of the total outstanding voting equity interests of such
CFCs and 100% of all outstanding non-voting equity interests of such CFCs are
pledged to secure such Portfolio Company’s Qualified Intercompany Debt
(excluding equity interests in a CFC owned by another CFC) and (y) if CFCs that
are Subsidiaries of a Portfolio Company organized in the United States
collectively contribute more than 15% of the aggregate amount of Portfolio
Company EBITDA of such Portfolio Company, to the extent required by the
Administrative Agent in its discretion or the Required Lenders in their
discretion such CFCs shall be required to deliver customary guarantees in
respect of such Portfolio Company’s Qualified Intercompany Debt and such CFCs
and their immediate parent companies shall be required to deliver customary
pledge and collateral documentation providing for Liens in all of the equity
interests and substantially all of the assets of such CFCs securing such
Portfolio Company’s Qualified Intercompany Debt.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, manager, treasurer, assistant treasurer or controller of the
Borrower and, solely for purposes of the delivery of incumbency certificates,
the secretary or any assistant secretary of the Borrower and, solely for
purposes of notices given pursuant to Article II, any other officer of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the Borrower designated
in or pursuant to an agreement between the Borrower and the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of the Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of the Borrower. To the extent requested by the Administrative Agent,
each Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as may be

3

--------------------------------------------------------------------------------




approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


(d)    Clause (b) of the definition of “Change of Control” appearing in Section
1.01 is amended and restated in its entirety to read as follows:


(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;


(e)    The two provisos in the definition of “Eurodollar Base Rate” appearing in
Section 1.01 are amended and restated in their entireties to read as follows:


provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


(f)    Clauses (v), (vi), (xiv) and (xv) of the definition of “Permitted
Eligible Acquisition” appearing in Section 1.01 are amended and restated in
their entireties to read as follows:


(v)    after giving effect to such Acquisition and the incurrence of any Loans
and other Indebtedness in connection therewith, the Borrower shall be in
compliance on a Pro Forma Basis with the covenants set forth in Section 7.11
(giving effect to any election by the Borrower to institute a Leverage Increase
Period in connection with such Permitted Eligible Acquisition pursuant to
Section 7.11(a)) recomputed for the twelve-month period ending on the last day
of the most recently ended month for which a Compliance Certificate has been
delivered to the Administrative Agent in accordance with the provisions of this
Agreement;
(vi)     such Acquisition shall only involve a Target organized within the
United States or Canada (with all Subsidiaries of such Target, subject to the
proviso below, organized within the United States or, with respect to a Target
organized within Canada, organized within Canada) and/or business and assets
located in the United States or Canada; provided, that (A) the provisions of
this clause (vi) shall not apply to add-on Acquisitions of Targets and/or
businesses and assets outside of the United States or Canada or Acquisitions of
Targets organized within the United States or Canada that have Subsidiaries
organized outside of the United States or Canada so long as the Administrative
Agent has received financial data that is reasonably acceptable to the
Administrative Agent which demonstrates that, after giving effect to any such
Acquisition (either as a result of the add-on Acquisition of Targets and/or
businesses and assets outside of the United States or Canada by an Existing
Portfolio Company or a New Portfolio Company or as a result of the percentage of
Portfolio Company EBITDA attributable to Subsidiaries organized outside of the
United States or Canada or businesses and assets located outside of the United
States or Canada of the Target in any Acquisition that is to become a Portfolio
Company), no more than 25% of the aggregate amount of Portfolio Company EBITDA
of the applicable Portfolio Company is attributable to Subsidiaries, businesses
and assets outside of the

4

--------------------------------------------------------------------------------




United States (in the case of Portfolio Companies organized within the United
States) and Canada (in the case of Portfolio Companies organized in Canada and
in the case of Portfolio Companies organized in the United States to the extent
that the Subsidiaries that are organized in Canada of the applicable Portfolio
Company organized in the United States become guarantors under the Intercompany
Debt Documents of such Portfolio Company), and (B) after giving effect to any
Acquisition of a Target organized in Canada, no more than 25% of the aggregate
Portfolio Company EBITDA of all Portfolio Companies, calculated on a Pro Forma
Basis, is attributable to Portfolio Companies organized in Canada and their
Subsidiaries (excluding for this purpose any such Portfolio Companies with
respect to which perfected, first priority Liens on substantially all of their
assets have been granted to the Borrower pursuant to the applicable Qualified
Intercompany Debt Documents);
(xiv)     there shall be no Indebtedness incurred or assumed in connection with
such Acquisition other than Revolving Loans funded to the Borrower under this
Agreement, Qualified Intercompany Debt incurred by the applicable Target and
Indebtedness permitted under Sections 7.03(e), 7.03(i) and 7.03(k);
(xv)     to the extent that any investments of Qualified Intercompany Debt are
made in the Target in connection with such Acquisition, (A) such Qualified
Intercompany Debt shall be evidenced by Qualified Intercompany Debt Documents
pursuant to which, among other things, a perfected, first-priority Lien has been
granted to the Borrower in substantially all of the assets of such Target (other
than a Target organized in Canada) in accordance with the definition of the term
Qualified Intercompany Debt Documents, and (B) the Administrative Agent shall
have received projections and other financial data reasonably acceptable to the
Administrative Agent which demonstrates that, after giving effect to such
investments of Qualified Intercompany Debt, (1) such Target is Solvent and
(2) the Portfolio Company Leverage Ratio for such Target would not be greater
than 5.00 to 1.00;


(g)    The second sentence of Section 1.03(a) is amended and restated in its
entirety to read as follows:


Notwithstanding the foregoing, (i) without modifying the foregoing requirement
that financial ratios and calculations be prepared in accordance with GAAP,
financial statements of Portfolio Companies organized in Canada may be prepared
in accordance with generally accepted accounting principles in Canada set forth
in the opinions, statements and pronouncements of the relevant Canadian
accounting authorities, consistently applied, and (ii) for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


(h)    Section 2.02(a) is amended and restated in its entirety to read as
follows:


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate

5

--------------------------------------------------------------------------------




Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of a Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.


(i)    Section 2.04(b) is amended and restated in its entirety to read as
follows:


(b)    Borrowing Procedures. At any time an Auto Borrow Agreement is not in
effect, each Borrowing of Swing Line Loans shall be made upon the Borrower’s
irrevocable notice to the Swing Line Lender and the Administrative Agent, which
may be given by (A) telephone or (B) a Swing Line Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice. Each such Swing
Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Borrowing of Swing Line Loans (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower.


(j)    Clause (A) of Section 2.05(a)(i) is amended and restated in its entirety
to read as follows:


(A) such notice must be in a form acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans;


(k)    Clause (A) of Section 2.05(a)(ii) is amended and restated in its entirety
to read as follows:


(A) such notice must be in a form acceptable to the Swing Line Lender and the
Administrative Agent and be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and


(l)    Section 2.05(b)(v)(B) is amended and restated in its entirety to read as
follows:


(B)    with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii) and (iv), first ratably to the L/C Borrowings and the Swing Line Loans,
second, to the outstanding Revolving Loans, third, to Cash Collateralize the
remaining L/C Obligations, and fourth, to the Term Loan to the remaining
principal amortization payments in inverse order of maturity; provided that (1)
Cash Collateralization pursuant to the foregoing clause third shall not be
required with respect to any such prepayment if each L/C Issuer that is the
issuer of a then-outstanding Letter of Credit declines such

6

--------------------------------------------------------------------------------




Cash Collateralization (in which case the portion of such prepayment that would
otherwise have been applied to such Cash Collateralization shall be applied to
the Term Loan pursuant to the foregoing clause fourth, subject to the remaining
clauses of this proviso), (2) prepayments required under Section 2.05(b)(ii)
shall only be applied to the Term Loan pursuant to the foregoing clause fourth
to the extent that the Net Cash Proceeds otherwise required to be prepaid are
not invested in property (other than current assets as classified by GAAP) that
is useful in the business of the Borrower and its Subsidiaries within 545 days
of the date of the applicable Disposition or Recovery Event (it being understood
that the portion of any such prepayment required to be applied to the Term Loan
pursuant to the foregoing clause fourth shall be due immediately upon the
expiration of such 545 day period), and (3) prepayments required under Section
2.05(b)(iv) shall only be applied to the Term Loan pursuant to the foregoing
clause fourth if, at the time such prepayments would otherwise be due and
payable, an Event of Default exists).


(m)    Section 5.05(a) is amended by inserting the phrase “(or, with respect to
financial statements of Portfolio Companies organized in Canada, as otherwise
permitted by Section 1.03(a))” immediately after the phrase “prepared in
accordance with GAAP” appearing therein.


(n)    Section 6.01(a)(i) is amended by inserting the phrase “(or, with respect
to consolidating financial statements of Portfolio Companies organized in
Canada, as otherwise permitted by Section 1.03(a))” immediately after the phrase
“prepared in accordance with GAAP” appearing therein.


(o)    Section 6.01(a)(ii) is amended by inserting the phrase “(or, with respect
to financial statements of Portfolio Companies organized in Canada, as otherwise
permitted by Section 1.03(a))” immediately after the phrase “prepared in
accordance with GAAP” appearing therein.


(p)    Section 6.02(a) is amended and restated in its entirety to read as
follows:


(a)    [reserved];


(q)    Section 7.02(e) is amended and restated in its entirety to read as
follows:


(e)    Investments of Indebtedness (i) in Subsidiary Outside Companies, so long
as the instruments evidencing any such Indebtedness have been pledged to the
Administrative Agent to secure the Obligations in accordance with the terms of
the Loan Documents, and (ii) by any Portfolio Company organized in Canada in its
operating company Subsidiaries;


(r)    Section 7.03(h) is amended by inserting the phrase “the amount guaranteed
under” immediately after the phrase “$5,000,000 in the aggregate for” appearing
therein.


(s)    Section 7.09 is amended by inserting the phrase “and (vi)” immediately
after the phrase “clauses (i)-(iv)” appearing therein.


(t)    Section 7.11(a) is amended and restated in its entirety to read as
follows:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.50 to 1.00;
provided, that, (i) as of the end of each of the three (3) consecutive fiscal
quarter-ends (if such Permitted Eligible Acquisition is consummated in the first
forty-five days of a fiscal quarter) or four (4) consecutive fiscal quarter-ends
(if such Permitted Eligible Acquisition is consummated after the first
forty-five days of a fiscal quarter) immediately following the consummation of a
Permitted Eligible Acquisition, with prior notice to the Administrative Agent,
the preceding ratio shall increase to 4.25 to 1.00 (a “Leverage Increase
Period”); (ii) for at least one full fiscal quarter immediately following each
Leverage Increase Period, the Consolidated Leverage Ratio as of the end of each
such fiscal quarter shall be not greater than 3.50 to 1.00 before the maximum
permitted Consolidated Leverage Ratio may again increase to 4.25 to

7

--------------------------------------------------------------------------------




1.00 pursuant to the foregoing clause (i); and (iii) immediately after the end
of a Leverage Increase Period, the maximum Consolidated Leverage Ratio permitted
under this Section 7.11(a) shall automatically revert to 3.50 to 1.00; and
provided further, that, if the Consolidated Leverage Ratio is less than or equal
to 3.50 to 1.00 as of the end of any fiscal quarter of the Borrower (including,
for the avoidance of doubt, any fiscal quarter ending prior to the First
Amendment Effective Date) occurring during a Leverage Increase Period (as
certified in the Compliance Certificate delivered to the Administrative Agent
for such fiscal quarter pursuant to Section 6.02(b)), such Leverage Increase
Period may be terminated by the Borrower, by written notice to the
Administrative Agent, as of the end of such fiscal quarter and such fiscal
quarter shall constitute the fiscal quarter described in the foregoing clause
(ii) with respect to such Leverage Increase Period.


(u)    The last sentence of Section 10.02(c) is amended and restated in its
entirety to read as follows:


In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or any other Information or notices through the Internet, the
Platform or any other telecommunications, electronic or other information
transmission systems.


(v)    Section 10.17 is amended and restated in its entirety to read as follows:


10.17    Electronic Execution of Assignments and Certain Other Documents.


The words “delivery,” “execute,” “execution,” “signed,” “signature” and words of
like import in or related to any Loan Document or any other document executed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Loan Notices, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
(w)    Exhibit J attached hereto is attached to the Credit Agreement as Exhibit
J thereto.


2.    Conditions Precedent. This Amendment shall be effective upon receipt by
the Administrative Agent of:


(a)    counterparts of this Amendment duly executed by (i) a Responsible Officer
of the Borrower and (ii) the Required Lenders, the Required Revolving Lenders,
the L/C Issuers and the Administrative Agent;


(b)     a certificate of a Responsible Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent, (i) attaching resolutions of
the Borrower approving and adopting this Amendment, the transactions
contemplated herein and authorizing the execution and delivery of this Amendment
and any documents, agreements or certificates related thereto and certifying
that such resolutions have not been amended, supplemented or otherwise modified
and remain in full force and effect as of the date hereof, (ii) certifying that
the Organization Documents of the Borrower have not been amended, supplemented
or otherwise

8

--------------------------------------------------------------------------------




modified since the Closing Date (or, if such Organization Documents have been
amended, supplemented or otherwise modified since the Closing Date, attaching
copies of such Organization Documents certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certifying such Organization Documents to be true and correct as of the date
hereof), and (iii) setting forth the names, titles and specimen signatures of
the Responsible Officers of the Borrower authorized to execute and deliver this
Amendment and any documents, agreements or certificates related thereto;


(c)    such documents and certifications as the Administrative Agent may require
to evidence that the Borrower is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation; and


(d)    (i) an amendment fee payable to each Lender that executes this amendment
on or before the date hereof, in an amount equal to, for each such Lender, 0.05%
of the sum of (A) such Lender’s Revolving Commitment as of the date of this
Amendment plus (B) the portion of the outstanding Term Loan held by such Lender
as of the date of this Amendment, and (ii) all costs and expenses of the
Administrative Agent (including reasonable and documented fees and expenses of
its legal counsel) in connection with this Amendment to the extent invoiced as
of the date hereof (paid directly to such counsel if requested by the
Administrative Agent), without prejudice to a final settling of accounts between
the Administrative Agent and the Borrower.


3.    Reaffirmation. The Borrower acknowledges and reaffirms that (a) it is
bound by all of the terms of the Loan Documents to which it is a party and (b)
it is responsible for the observance and full performance of all Obligations,
including without limitation, the repayment of the Loans and reimbursement of
any drawings on any Letter of Credit. Furthermore, the Borrower acknowledges and
confirms that (a) the Administrative Agent, the Lenders and the L/C Issuers have
performed fully all of their obligations under the Credit Agreement and the
other Loan Documents and (b) by entering into this Amendment, the Administrative
Agent, the Lenders and the L/C Issuers do not waive or release any term or
condition of the Credit Agreement or any of the other Loan Documents or any of
their rights or remedies under such Loan Documents or any applicable law or any
of the obligations of the Borrower thereunder.


4.    Miscellaneous.


(a)    The Credit Agreement (as amended hereby) and the obligations of the
Borrower thereunder and under the other Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.
This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document or a waiver by the
Administrative Agent or any Lender of any rights and remedies under the Loan
Documents, at law or in equity.


(b)    The Borrower hereby represents and warrants to the Administrative Agent
and the Lenders as follows:


(i)    The Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Amendment. This Amendment and the execution and
performance hereof by the Borrower do not conflict with the Borrower’s
Organization Documents or any law, agreement or obligation by which the Borrower
is bound.


(ii)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.


(iii)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection

9

--------------------------------------------------------------------------------




with the execution, delivery or performance by, or enforcement against, the
Borrower of this Amendment.
(iv)    The representations and warranties of the Borrower contained in Article
V of the Credit Agreement or in any other Loan Document, or which are contained
in any document furnished at any time under or in connection therewith, are true
and correct in all material respects (or, in the case of any such
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects as drafted) as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects (or, in the case of any such representations and warranties qualified
by materiality or Material Adverse Effect, in all respects as drafted) as of
such earlier date.
(v)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.
(c)    The Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, qualify as a "grandfathered obligation" within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). From and after the
effective date of this Amendment, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related interest, penalties and expenses, including,
without limitation, Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), the obligations of the Borrower set
forth in the Credit Agreement (as modified by this Amendment) as qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i). The Borrower’s obligations hereunder shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations.
(d)    This Amendment shall constitute a Loan Document for all purposes. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment by telecopy or other electronic means (such as by email in “pdf” or
“tif” format) shall be effective as an original and shall constitute a
representation that an executed original shall be delivered. This Amendment
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. This Amendment will inure to
the benefit of and bind the respective successors and permitted assigns of the
parties hereto.
(e)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. THE TERMS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.




[Signature pages follow]



10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




BORROWER:                COMPASS GROUP DIVERSIFIED HOLDINGS LLC,
a Delaware limited liability company


By: /s/ Ryan Faulkingham        
Name: Ryan Faulkingham
Title: Chief Financial Officer







11

--------------------------------------------------------------------------------










ADMINISTRATIVE
AGENT:                BANK OF AMERICA, N.A.,
as Administrative Agent
    
By: /s/ Reneé Marion            
Name: Reneé Marion
Title: Assistance Vice President


LENDERS:                BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
    
By: /s/ Christopher T. Phelan        
Name: Christopher T. Phelan
Title: Senior Vice President




SUNTRUST BANK,
as a Lender
    
By: /s/ David. A. Ernst        
Name: David A. Ernst
Title: Vice President




TD BANK, N.A.,
as a Lender
    
By: /s/ MB Collins        
Name: M. Bernadette Collins
Title: Senior Vice President




US BANK NATIONAL ASSOCIATION,
as a Lender and an L/C Issuer


By: /s/ Anthony Billings        
Name: Anthony Billings
Title: Assistant Vice President




MUFG UNION BANK, N.A.,
as a Lender


By: /s/ Carlos Cruz        
Name: Carlos Cruz
Title: Vice President





12

--------------------------------------------------------------------------------










THE PRIVATEBANK AND TRUST COMPANY,
as a Lender


By: /s/ Sam L. Dendrinos        
Name: Sam L. Dendrinos
Title: Managing Director




WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Richard Freeman        
Name: Richard Freeman
Title: Vice President




FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Keith A. Sherman        
Name: Keith A. Sherman
Title: Senior Vice President




BRANCH BANKING AND TRUST COMPANY,
as a Lender


By: /s/ Eric Searls        
Name: Eric Searls
Title: Senior Vice President




HULL STREET CLO, LTD.


By: /s/ Scott D’Orsi        
Name: Scott D’Orsi
Title: Portfolio Manager


UBS AG, STAMFORD BRANCH,
as a Lender


By: /s/ Craig Pearson        
Name: Craig Pearson
Title: Associate Director - Banking Product Services US






By: /s/ Craig Pearson        
Name: Darlene Arlas
Title: Director





13

--------------------------------------------------------------------------------




MODERN BANK, N.A.,
as a Lender


By: /s/ Frank H. Madden, Sr.         
Name: Frank H. Madden, Sr.
Title: Managing Director




EVEREST FUNDING LLC,
as a Lender


By: /s/ Dale Rank        
Name: Dale Rank
Title: Assistant Vice President




ASFI Loan Funding LLC
By: Citibank, N.A.,


By: /s/ Lauri Pool        
Name: Lauri Pool
Title: Associate Director




CUTWATER 2014-I LTD.,
as a Lender


By: /s/ John Bluemke        
Name: John Bluemke
Title: Director, Bank Loan Group




CUTWATER 2014-II LTD.,
as a Lender


By: /s/ John Bluemke        
Name: John Bluemke
Title: Director, Bank Loan Group




CUTWATER 2015-I LTD.,
as a Lender


By: /s/ John Bluemke        
Name: John Bluemke
Title: Director, Bank Loan Group




DAVIDSON RIVER TRADING LLC,
as a Lender
By: SunTrust Bank, its Manager


By: /s/ John Bluemke        
Name: Josh Lowe
Title: Vice President

14

--------------------------------------------------------------------------------








GOLUB CAPITAL PARTNERS CLO 11, LTD.
as a Lender
By: GC Advisors LLC, as agent


By: /s/ Christina D. Jamieson        
Name: Christina D. Jamieson
Title: Portfolio Manager




GOLUB CAPITAL PARTNERS CLO 14, LTD.
as a Lender
By: GC Advisors LLC, as agent


By: /s/ Christina D. Jamieson        
Name: Christina D. Jamieson
Title: Portfolio Manager




GOLUB CAPITAL PARTNERS CLO 15, LTD.
as a Lender
By: GC Advisors LLC, as agent


By: /s/ Christina D. Jamieson        
Name: Christina D. Jamieson
Title: Portfolio Manager




GOLUB CAPITAL PARTNERS CLO 22(B), LTD.
as a Lender
By: GC Advisors LLC, as agent


By: /s/ Christina D. Jamieson        
Name: Christina D. Jamieson
Title: Portfolio Manager




GOLUB CAPITAL PARTNERS CLO 19(B), LTD.
as a Lender
By: GC Advisors LLC, as agent


By: /s/ Christina D. Jamieson        
Name: Christina D. Jamieson
Title: Portfolio Manager




GOLUB CAPITAL PARTNERS CLO 23(B), LTD.
as a Lender
By: GC Advisors LLC, as agent


By: /s/ Christina D. Jamieson        
Name: Christina D. Jamieson
Title: Portfolio Manager



15

--------------------------------------------------------------------------------






Bridgeport CLO II, LTD.
By: Deerfield Capital Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2011-I, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2012-I, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory


CIFC Funding 2012-II, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2012-III, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2013-I, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2013-II, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory



16

--------------------------------------------------------------------------------






CIFC Funding 2013-III, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager




By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2013-IV, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory


CIFC Funding 2014, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2014-II, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2014-III, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2014-IV, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




CIFC Funding 2014-V, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory

17

--------------------------------------------------------------------------------








CIFC Funding 2015-I, Ltd.
By: CIFC Asset Management LLC, its Collateral Manager


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory


CIFC Senior Secured Corporate Loan Master Fund Ltd.
By: CIFC Asset Management LLC, its Adviser


By: /s/ Robert Ranocchia        
Name: Robert Ranocchia
Title: Authorized Signatory




IVY HILL MIDDLE MARKET CREDIT FUND VI, LTD.
By: Ivy Hill Asset Management, L.P., as Collateral Manager
as a Lender


By: /s/ Kevin R. Braddish        
Name: Kevin R. Braddish
Title: Duly Authorized Signatory




AG CREDIT INVESTMENT. LLC,
as a Lender


By: /s/ Michael P. McGonigle        
Name: Michael P. McGonigle
Title: Authorized Signatory




AUDAX CREDIT OPPORTUNITIES OFFSHORE LTD,
as a Lender


By: /s/ Michael P. McGonigle        
Name: Michael P. McGonigle
Title: Authorized Signatory




AUDAX CREDIT STRATEGIES (SCS) SPV, LLC,
as a Lender


By: /s/ Michael P. McGonigle        
Name: Michael P. McGonigle
Title: Authorized Signatory



18

--------------------------------------------------------------------------------




AUDAX SENIOR DEBT (WCTPT) SPV, LLC,
as a Lender




By: /s/ Michael P. McGonigle        
Name: Michael P. McGonigle
Title: Authorized Signatory




AUDAX SENIOR LOAN FUND SPV LLC,
as a Lender


By: /s/ Michael P. McGonigle        
Name: Michael P. McGonigle
Title: Authorized Signatory




SOUND HARBOR LOAN FUNDS 204-1, LTD.,
as a Lender


By: /s/ Jami Walker        
Name: Jamie Walker
Title: Principal




SUSSEX INSURANCE COMPANY,
as a Lender


By: /s/ Jamie Walker        
Name: Jamie Walker
Title: Principal




ACAS CLO 2012-1, Ltd.
By: American Capital CLO Management, LLC (f/k/a American Capital Leveraged
Finance Management, LLC), its Manager


By: /s/ William Weiss        
Name: William Weiss
Title: Authorized Signatory




ACAS CLO 2013-1, Ltd.
By: American Capital CLO Management, LLC (f/k/a American Capital Leveraged
Finance Management, LLC), its Manager


By: /s/ William Weiss        
Name: William Weiss
Title: Authorized Signatory





19

--------------------------------------------------------------------------------




ACAS CLO 2013-2 Ltd.
By: American Capital CLO Management, LLC, its Manager


By: /s/ William Weiss        
Name: William Weiss
Title: Authorized Signatory


ACAS CLO 2014-1, Ltd.
By: American Capital CLO Management, LLC, its Manager


By: /s/ William Weiss        
Name: William Weiss
Title: Authorized Signatory


ACAS CLO 2015-1, Ltd.


By: /s/ William Weiss        
Name: William Weiss
Title: Authorized Signatory




AMMC CLO 15, LIMITED
By: American Money Management Corp., as Collateral Manager


By: /s/ David P. Meyer        
Name: David P. Meyer
Title: Senior Vice President




AMMC CLO 16, LIMITED
By: American Money Management Corp., as Collateral Manager


By: /s/ David P. Meyer        
Name: David P. Meyer
Title: Senior Vice President




AMMC CLO XI, LIMITED
By: American Money Management Corp., as Collateral Manager


By: /s/ David P. Meyer        
Name: David P. Meyer
Title: Senior Vice President




AMMC CLO XII, LIMITED
By: American Money Management Corp., as Collateral Manager


By: /s/ David P. Meyer        
Name: David P. Meyer
Title: Senior Vice President





20

--------------------------------------------------------------------------------




AMMC CLO XIII, LIMITED
By: American Money Management Corp., as Collateral Manager


By: /s/ David P. Meyer        
Name: David P. Meyer
Title: Senior Vice President




AMMC CLO XIV, LIMITED


By: /s/ David P. Meyer        
Name: David P. Meyer
Title: Senior Vice President




THE EATON CORPORATION MASTER RETIREMENT TRUST,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




PK-SSL INVESTMENT FUND LIMITED PARTNERSHIP, as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




MADISON PARK FUNDING XIV LTD.,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




IHC PENSION PLAN DIRECTED TRUST,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




HYFI LOAN FUND,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory





21

--------------------------------------------------------------------------------




MADISON PARK FUNDING XVII LTD.,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




ATRIUM XI,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




IHC HEALTH SERVICES, INC.,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




MADISON PARK FUNDING XII LTD.,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




MADISON PARK FUNDING XV LTD.,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




QUALCOMM GLOBAL TRADING PET LTD.,
as a Lender


By: /s/ Wing Chan        
Name: Wing Chan
Title: Authorized Signatory




TELOS CLO 2014-6, LTD.,
as a Lender
By: Telos Asset Management, LLC as Collateral Services


By: /s/ Jonathan Tepper        
Name: Jonathan Tepper
Title: Managing Director

22

--------------------------------------------------------------------------------






TELOS CLO 2013-3, LTD.,
as a Lender
By: Telos Asset Management, LLC as Collateral Services


By: /s/ Jonathan Tepper        
Name: Jonathan Tepper
Title: Managing Director




TELOS CLO 2013-4, LTD.,
as a Lender
By: Telos Asset Management, LLC as Collateral Services


By: /s/ Jonathan Tepper        
Name: Jonathan Tepper
Title: Managing Director




TELOS CLO 2014-5, LTD.,
as a Lender
By: Telos Asset Management, LLC as Collateral Services


By: /s/ Jonathan Tepper        
Name: Jonathan Tepper
Title: Managing Director











23